 



Exhibit 10.16
Director Compensation
Directors who are employees of the Company do not receive compensation for their
service on the Board other than their compensation as employees. Directors who
are not employees of the Company (“Independent Directors”) each receive a
$50,000 annual board retainer ($75,000 for the chair of the Audit Committee and
$60,000 for the chair of each of the Compensation Committee and Nominating and
Corporate Governance Committee). The lead director receives a $35,000
supplemental retainer. Independent Directors also receive an additional retainer
of $7,500 ($12,500 for members of the Audit Committee) for service as a member
of a standing committee of the Board and annual option and restricted stock unit
grants. The Company does not pay meeting fees under its Director compensation
program. In addition to the foregoing, Independent Directors may receive
compensation for the performance of duties assigned by the Board or its
Committees that are considered beyond the scope of the ordinary responsibilities
of Directors or Committee members.
During 2007, each of our Independent Directors received an option to purchase
5,243 shares of our common stock at an exercise price of $24.02 per share and
969 restricted stock units. The options issued to the Independent Directors vest
in equal annual installments over a three-year period following the date of
grant and expire on the tenth anniversary of such date. The vested portions of
the options also terminate three months following the date upon which a
participant ceases to be a Director of the Company (one year after such date if
such Directors’ termination constituted a qualifying retirement). The restricted
stock units vest and are converted into shares of common stock over the three
year period following their date of grant or upon a Director’s qualifying
retirement from our Board.
The Company has adopted the eFunds Corporation Non-Employee Directors Deferred
Compensation Program (the “Director Deferred Compensation Program”). The purpose
of the Director Deferred Compensation Program is to provide an opportunity for
Independent Directors to defer payment of their Board retainers and to provide a
vehicle for participating Directors to increase their ownership of common stock
and thereby further align their interest in the long-term success of the Company
with that of the Company’s other stockholders. Under this Program, Independent
Directors can elect to receive their board and committee fees in restricted
stock units in lieu of cash (with each restricted stock unit being deemed to
have a value equal to the fair market value of one share of common stock on its
date of issuance). The restricted stock units are credited to the individuals
participating in the Director Deferred Compensation Program on a quarterly basis
and will be converted into shares of common stock (on a one-to-one basis) when
the Director ceases to serve as a member of the Board. Beginning in 2007,
participating Directors may elect to defer the settlement of any time-based
restricted stock units granted to them and to receive any retainer or other
awards deferred by them in installments, in a lump sum on a date other than
their final day of service and, subject to certain limitations, during their
term of office. Pay-out elections credited after January 1, 2007 may be changed
at the election of the participating Director under certain circumstances. Each
restricted stock unit receives dividend equivalent payments equal to any cash
dividend payments on one share of common stock. The Director Deferred
Compensation Program is intended to comply with Section 409A of the Internal
Revenue Code.

 